Judgment, Supreme Court, New York County (Ira Beal, J.), rendered December 18, 1990, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 5 years probation, unanimously affirmed.
Defendant waived his right to appeal at the plea, following discussions between the defendant, the District Attorney and the court. A waiver of the right to appeal will be enforced if voluntary, knowing and intelligent and an integral part of the plea bargain (People v Moissett, 76 NY2d 909, 910-911). Contrary to the People’s argument, the proper disposition of the appeal is not a dismissal but an affirmance based on the absence of any reviewable issues that have not been superseded by the waiver (People v Callahan, 80 NY2d 273, 285).
Were we to reach the merits, we would affirm. Concur— Carro, J. P., Ellerin, Kupferman and Kassal, JJ.